In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 170830V
                                      Filed: July 5, 2019
                                        UNPUBLISHED


    DEANNA WILLIAMS,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH                                      Influenza (Flu) Vaccine; Shoulder
    AND HUMAN SERVICES,                                      Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On June 20, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine injury
(“SIRVA”) as a result of her October 22, 2014 influenza (“flu”) vaccination. Petition at 1-
2. The case was assigned to the Special Processing Unit of the Office of Special
Masters.

        On January 31, 2019, a ruling on entitlement was issued, finding petitioner
entitled to compensation for SIRVA. On July 3, 2019, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $70,688.05

1
  The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
consisting of $70,000.00 to petitioner and $688.05 for satisfaction of the State of
California Medicaid lien. Proffer at 1. In the Proffer, respondent represented that
petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
the following:

    (1) a lump sum of $70,000.00 in the form of a check payable to petitioner; and

    (2) a lump sum payment of $688.05, representing compensation for
        satisfaction of the State of California Medicaid lien, payable jointly to
        petitioner and

                                 Department of Health Care Services
                                 Recovery Branch - MS 4720
                                 P.O. Box 997421
                                 Sacramento, CA 95899-7421.

Petitioner agrees to endorse this payment to the State. These amounts represent
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


DEANNA WILLIAMS,

                      Petitioner,

v.                                                    No. 17-830V
                                                      Chief Special Master Nora Beth Dorsey
SECRETARY OF HEALTH AND                               ECF
HUMAN SERVICES,

                      Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On January 31, 2018, the Court entered its “Finding of Fact and Ruling on Entitlement,”

finding petitioner entitled to compensation.1 Respondent now proffers that the Court award the

following for all compensation for damages available under 42 U.S.C. § 300aa-15(a):

       (1) A lump sum of $70,000.00 in the form of a check payable to petitioner;2 and

       (2) A lump sum payment of $688.05, representing compensation for satisfaction of the
       State of California Medicaid lien, payable jointly to petitioner and

                                    Department of Health Care Services
                                       Recovery Branch - MS 4720
                                            P.O. Box 997421
                                      Sacramento, CA 95899-7421.

       Petitioner agrees to endorse this payment to the State.




1
 Respondent reserves the right to seek review of the Court’s “Finding of Fact and Ruling on
Entitlement,” pursuant to 42 U.S.C. § 300aa-12(e), following the issuance of a decision by the
Chief Special Master ordering the entry of final judgment.
2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.



                                                 1
       Petitioner agrees with the proffered award of $70,000.00, in addition to $688.05 to satisfy

the aforementioned Medicaid lien.3

                                                    Respectfully submitted,

                                                    JOSEPH H. HUNT
                                                    Assistant Attorney General

                                                    C. SALVATORE D’ALESSIO
                                                    Acting Director
                                                    Torts Branch, Civil Division

                                                    CATHARINE E. REEVES
                                                    Deputy Director
                                                    Torts Branch, Civil Division

                                                    GABRIELLE M. FIELDING
                                                    Assistant Director
                                                    Torts Branch, Civil Division

                                                    s/ RYAN D. PYLES
                                                    RYAN D. PYLES
                                                    Trial Attorney
                                                    Torts Branch, Civil Division
                                                    U.S. Department of Justice
                                                    P.O. Box 146
                                                    Benjamin Franklin Station
                                                    Washington, DC 20044-0146
                                                    Tel: (202) 616-9847

Dated: July 3, 2019




3
  This proffer does not include any award for attorneys’ fees and costs that may be awarded
pursuant to 42 U.S.C. § 300aa-15(e).


                                                2